Citation Nr: 1242130	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  09-37 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for residuals of trauma to the right long (middle) finger, claimed as right middle forefinger crushed knuckle.

2.  Entitlement to service connection for a bilateral ear disorder, to include bilateral hearing loss.

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and July 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In March 2011, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file.

When this case was before the Board in October 2011, it was remanded for development.  It is now before the Board for further appellate action.

The issues of service connection for bilateral ear disability, to include hearing loss, and service connection for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The competent and credible evidence of record supports a finding that the Veteran's finger disability incurred during his military service.  



CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, residuals of trauma to the right long (middle) finger, was incurred in active duty military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims. 

A VCAA notice letter was sent to the Veteran regarding this claim in April 2009.  This letter appears to be adequate. The Board however need not discuss in detail the sufficiency of this VCAA notice letter in light of the fact that the Board is granting the claim.  Any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's grant of the benefit sought on appeal. 

The Board also notes the Veteran has been provided notice regarding degree of disability and effective date as required by the decision of the United States Court of Appeals for Veterans Claims (the Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) in the above-referenced VCAA letter.  As discussed in detail below, the Board is granting the Veteran's claim.  It is not the Board's responsibility to assign a disability rating or an effective date in the first instance.  The Board is confident that if required, the Veteran will be afforded any additional appropriate notice needed under Dingess. 

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  Accordingly, the Board will proceed to a decision. 

Applicable laws and regulations

The Veteran is contending that service connection is warranted for residuals of trauma to the right long (middle) finger.
 
Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In order to establish service connection or service-connected aggravation for a present disability, the veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d at 1163, 1166-67 (Fed. Cir. 2004).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  
	
Also, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 
Analysis

In essence, the Veteran contends that he has current residuals of trauma to the right long (middle) finger.  He claims to have to have first injured the ring finger of his right hand in June 1971 and later crushed his middle finger while serving in Cherry Point, North Carolina.  See, e.g., the Veteran's March 2009 Statement in Support of Claim. 

As noted above, in order to establish service connection, the veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d at 1163, 1166-67 (Fed. Cir. 2004).  

The Board initially notes that although the Veteran has been diagnosed with residuals of trauma to the right long (middle) finger in the November 2011 VA examination, the May 2009 VA examiner found no diagnosis of any acute or chronic right ring finger/fourth finger disorder or residuals thereof.  The May 2009 examiner noted radiographic evidence of "old trauma to the right third proximal interphalangeal joint."  Despite this, the examiner concluded that there was insufficient clinical evidence to warrant a diagnosis of any acute or chronic right finger or fourth finger disorder.  The examiner did not discuss the Veteran's right long finger.  As noted in the Board October 2011 Remand, the Board has found that the May 2009 examination report to be internally inconsistent.   Due to internal inconsistencies, the Board places little probative value on the May 2009 VA examination report.  

In contrast, the November 2011 VA examination report, which notes a diagnosis of old right 3rd finger crush injury, was based on a thorough examination of the Veteran and includes a diagnosis and reasoned rationale of why the injury is related to the Veteran's service. 

In terms of other treatment for his finger disorder, in a March 2010 VA treatment record, the Veteran reported that he fractured his finger in service and that arthritis of his finger has become worse overtime.  Despite his report, no diagnosis was given for his complaints.  There are no other records showing treatment for his finger disorder. 

The November 2011 VA examination report notes that the Veteran had minimal enlargement of the proximal interphalangeal joint of the right third finger and x-ray evidence of old trauma.  The examiner concluded that he had mild tendinitis with old injury to the right third finger, proximal interphalangeal joint.  Resolving all doubt in favor of the Veteran, the Board finds that a current disability of the right third finger is shown by the record.  Shedden element (1) is therefore satisfied. 

With respect to Shedden element (2), in-service incurrence or aggravation of a disease or injury, the Board notes that the Veteran's service treatment records include no documented treatment for, or diagnosis of a right third finger injury.  Although a June 1971 treatment record notes cellulitis of the right hand ring finger, there is no treatment for the Veteran's right long finger.  Despite this, the Veteran reports that he crushed his third finger in service and did not seek treatment until his injury was healed.  The Veteran is competent to report injuries and symptoms in service, regardless of the contents of the service treatment records, and that the Veteran's reports must be considered.  The Veteran's statements regarding his injury to his right finger has been consistent throughout the record.  For these reasons, the Board finds his statements regarding in-service injury to be credible.  

As such, the Board finds that in-service injury is in fact demonstrated, and that Shedden element (2) is accordingly satisfied.

With respect to crucial Shedden element (3), a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the evidence of record, when analyzed as a whole, suggests that the Veteran's current right long finger disability was incurred during the Veteran's military service.  

Before providing his opinion of a relationship between the Veteran's current disability and his military service, the November 2011 VA examiner completed a detailed examination of the Veteran and thoroughly reviewed the Veteran's claims file.  As indicated above, the examiner concluded that the Veteran presented with mild tendinitis with old injury to the right third finger, proximal interphalangeal joint.  First, the examiner found that the right fourth finger abscess/cellulitis treated during service had nothing at all to do with the right third finger, and there was no relationship between the two.  The examiner also concluded that it was at least as likely as not that the Veteran had some type of injury in 1972, and the x-ray changes found two years ago are at least as likely as not a result of that in-service injury.  The examiner explained that because there were no medical records to review, his opinion was based on the Veteran's report alone.

As indicated above, the Board finds that the Veteran's assertions to be credible.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (BVA has a duty to assess the credibility and weight of the evidence); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).

Therefore, the Board affords the November 2011 VA examiner's opinion which is based solely on the Veteran's consistent and competent statements, great probative weight.  There is also no evidence contradicting the Veteran's contentions.  

When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012).  Accordingly, the benefit-of-the-doubt rule is applicable in this case, and a relationship between the Veteran's current right finger disorder and his active military service is established.  Shedden element (3) is therefore met, and the benefit sought on appeal is allowed.



ORDER

Entitlement to service connection for residuals of trauma to the right long (middle) finger, claimed as right middle forefinger crushed knuckle, is granted.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the issues of service connection for bilateral hearing loss and tinnitus on appeal must be remanded for further evidentiary development.

Bilateral ear disability, to include bilateral hearing loss

The Veteran appears to be claiming other problems with his ears in addition to bilateral hearing loss.  In a May 2011 statement, the Veteran noted that he had ear discharge during service.  He currently claims to have fluid in both ears and drainage from his left ear.  He reports that he was told by a VA Ears Nose and Throat specialist that he had holes in his eardrums.  The Veteran may be referring to a September 2011 VA treatment record which notes negative middle ear resting pressure of the left ear and normal middle ear resting pressure of the right ear.  

The Veteran was afforded a VA audiologic examination in May 2009 but complaints of ear drainage were not addressed.  

Furthermore, there appears to be a missing hearing evaluation.  A September 2011 VA treatment record notes an audiologic evaluation was completed but detailed results of the evaluation are not included in the claims file.  

In addition, the September 2011 VA treatment records notes mild hearing loss in both ears whereas the May 2009 examiner did not find a diagnosed hearing impairment of the right ear.   

The Board finds that a new examination is warranted in order to determine whether the Veteran has diagnoses of other ear impairment in addition to bilateral hearing loss.  Also, a new VA examination is needed to determine if the Veteran currently has hearing impairment in both ears considering the September 2011 VA treatment record finding of hearing impairment of the right ear.

Tinnitus

The Veteran's service connection for tinnitus is inextricably intertwined with the above-referenced claim for a bilateral ear disability.  The May 2009 VA examiner opined that the Veteran's tinnitus was a symptom of his hearing loss.  As the Veteran's bilateral ear disability, to include hearing loss, is being remanded, this could impact the Veteran's service connection claim for tinnitus.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) [where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together]; see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].  As such, the Veteran's service connection claim for tinnitus must be remanded as well.

Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the Veteran for a VA Ear Nose and Throat (ENT) examination.  The examiner should review the Veteran's VA claims folder and a copy of this REMAND, and after a thorough examination, should offer opinions with supporting rationale as to each of the following question:

Does the Veteran have a current right ear or left ear disability, other than hearing loss, that as likely as not (50 percent or better probability) had its onset in, or is otherwise related to his period of active duty military service?   The examiner should specifically comment on the June 1971 service treatment record noting drainage of the right ear, a June 1971 treatment record noting blood in the right ear and a March 1975 record noting treatment for a right ear ache.  

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2. The RO should afford the Veteran a VA audiology examination to identify all current disability underlying the Veteran's current complaints of bilateral hearing loss and tinnitus; and to obtain information as to the current nature and likely etiology of any current hearing loss of either ear.  All appropriate tests and studies (to include audiometric testing) should be accomplished, and all clinical findings should be reported in detail. 

The examiner should specifically indicate whether the Veteran currently has hearing loss in either ear to an extent recognized as a disability for VA purposes (i.e., has an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz of 40 decibels or greater; or an auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz of 26 decibels or greater; or speech recognition scores using the Maryland CNC Test of less than 94 percent). 

Based on the examination and review of the record, the examiner should offer opinions as to whether it is at least as likely as not (50 percent probability or more) that any such hearing loss disability of either ear had its onset in service, or is the result of disease or injury incurred or aggravated during service-to specifically include in-service noise exposure as a refrigeration mechanic.  If other causes are more likely, those should be noted.  The examiner should reconcile any opinion with the service enlistment examination and the Veteran's lay statements. The examiner should provide a rationale for the opinions.

The examiner should also provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's tinnitus is related to service, and particularly, to his report of in-service acoustic trauma. 

In rendering this opinion, the examiner should address the Veteran's report regarding the onset of his tinnitus since the mid-1970s and having such symptoms ever since that time. 

A complete rationale for any opinion expressed should be provided in a legible report.  The examiner should address any contrary evidence of record.

The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the examination report should note review of the file.

3.  The RO should notify the Veteran that it is his responsibility to report for the scheduled VA examinations, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the scheduled examinations, documentation must be obtained which shows that notice scheduling the examinations was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

4.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


